DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 3-4, 8, 10, and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 3 states, in part, that the measuring unit is adapted to measure a “similar” performance characteristic for each alignment structure.  However, in light of the specification, the degree of variation between performance characteristics that is allowable for the performance characteristics to be deemed “similar” is unclear.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.  For the purpose of examination, claim 3 is interpreted as implying that the measuring unit is adapted to measure a same performance characteristic for each alignment structure.

Claim 8 states that the plurality of alignment structures are arranged in a close proximity, “preferably” with a separation distance of less than 2 meters.  However, it is unclear if the alignment structures are required to be arranged with a separation distance of less than 2 meters.  Appropriate correction is required.  For the purpose of examination, claim 8 is interpreted as implying that the plurality of alignment structures are arranged with a separation distance of less than 2 meters.
Per claim 10, the limitation “the main beam” in line 6 lacks sufficient antecedent basis.  The limitation “a main beam” is introduced in claim 5 but claim 10 depends on claim 1.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “a main beam.”
Claim 12 states, in part, a step of measuring a “similar” performance characteristic for each alignment structure.  However, in light of the specification, the degree of variation between performance characteristics that is allowable for the performance characteristics to be deemed “similar” is unclear.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.  For the purpose of examination, claim 12 is interpreted as implying a step of measuring a same performance characteristic for each alignment structure.
	Claim 13 states that the devices under test are placed on a production line, “preferably” on a conveyor belt at the bottom ends of the plurality of alignment structures.  However, it is unclear if the devices under test are required to be placed on the conveyor belt.  Appropriate correction is required.  For the purpose of examination, claim 13 is interpreted as implying that the devices under test are placed on a production line.
Pertinent Prior Art
6.	Morgan et al. – US 2019/0107567
	This document discloses a compact test range system 10 to measure a test article, such as an antenna, comprising a horn antenna 22 that is positioned at a focus F of a main reflector 24 and is configured to emit radio waves 28 towards a surface 26 of the main reflector 24.  The surface 26 of the main reflector 24 is configured to reflect the rays of the radio wave 28 towards a test zone 30 that contains the test article (Fig. 1; ¶15).  However, this document is silent on a plurality of alignment structures that are placed parallel to each other without shielded enclosures, as required by independent claims 1 and 11 of the present application.

Allowable Subject Matter
7.	In light of the 35 U.S.C. 112(b) rejections to claims 3-4, 8, 10, and 12-13, claims 1-2, 5-7, 9, 11, and 14-15 are deemed allowable.  In particular, the prior art of record is silent on a plurality of alignment structures that are placed parallel to each other without shielded enclosures, as required by independent claims 1 and 11 of the present application.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852